Order filed September 12, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00477-CV
                                  ____________

                    CHRISTOPHER BRANCH, Appellant

                                        V.

                       FORT BEND COUNTY, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-DCV-253619

                                    ORDER

      On July 18, 2019, this court issued an opinion dismissing this appeal. On
August 6, 2019, appellant filed a motion for rehearing. The motion is GRANTED.

      This court’s opinion filed July 18, 2019 is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

      The clerk’s record and reporter’s record in this case are due on or before
October 14, 2019.

                                 PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.